Citation Nr: 1521175	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  08-29 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to his service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran served on active duty from July 1978 to September 1998.  

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

The Board remanded the issue for further development in December 2012 and August 2014.  As the directives were not substantially complied with, the issue is remanded for further development as noted below.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The issue was remanded for further development by the Board in December 2012 to afford the Veteran a VA examination and obtain a medical opinion regarding the Veteran's sleep apnea.  The remand instructions asked for a medical examination to determine whether the Veteran's sleep apnea is causally or etiologically related to service or to a service-connected disability or whether the Veteran's sleep apnea has been aggravated by a service-connected disability.  The examiner was asked to specifically address the "Posttraumatic Stress Disorder and Obstructive Sleep Apnea Syndrome" article submitted by the Veteran in January 2008; the examiner, however, did not address this article.

The issue was remanded again in August 2014 for an additional examination.  After taking a detailed history from the Veteran and reviewing the claims file, the examiner was asked to provide an opinion as to the medical probability that PTSD has caused or made chronically worse the Veteran's sleep apnea.  Specifically, the examiner was asked whether difficulties with sleep that are caused by PTSD, including nightmares, worsened or hindered treatment for sleep apnea such that the sleep apnea had worsened.  The examiner was also asked to indicate whether psychological difficulties due to in-service experiences with a gas mask have caused the Veteran to have problems with use of a CPAP mask that in turn have made the underlying sleep apnea worse.  The medical principles for accepting or rejecting the Veteran's theories of entitlement to service connection based on aggravation by PTSD were required to be set forth in detail.  Again, the examiner was asked to specifically address the "Posttraumatic Stress Disorder and Obstructive Sleep Apnea Syndrome" article that was submitted by the Veteran in January 2008.

The Veteran was afforded a VA examination in October 2014.  The examiner reviewed the Veteran's records and provided a thorough rationale for the negative opinion.  Nonetheless, the examiner did not address the "Posttraumatic Stress Disorder and Obstructive Sleep Apnea Syndrome" article.  Therefore, the opinion does not comply with the remand instructions requiring the examiner to address the article.  

The Veteran has asserted his dissatisfaction with the October 2014 VA examination.  As the issue must be remanded due to the non-compliance with the prior remand instructions, the Board finds that a new examination should be provided per the Veteran's request.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his sleep apnea.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Obtain and associate with the claims file all outstanding VA treatment records not already of record.  If such records cannot be obtained or if no such records exist, the RO should document such findings.  

3.  After associating all pertinent outstanding records with the claims file, schedule the Veteran for a VA examination.  Any necessary consultations with specialists in sleep and/or psychology should be undertaken as necessary to arrive at definitive opinions.  The examiner should take a detailed history from the Veteran, review the claims file, and address the following questions:

a.)  Is it at least as likely as not that the Veteran's diagnosed sleep apnea had its onset during service or is causally or etiologically related to service?  

b.)   Is it at least as likely as not that the Veteran's sleep apnea is causally or etiologically related to the Veteran's PTSD, to include any difficulty sleeping or nightmares related to wearing a gas mask? 

c.)   Is it at least as likely as not that the Veteran's sleep apnea is aggravated beyond the normal progression of the disease due to the Veteran's PTSD, to include any difficulty sleeping or nightmares related to wearing a gas mask? 

The examiner must specifically address the "Posttraumatic Stress Disorder and Obstructive Sleep Apnea Syndrome" article that was submitted by the Veteran in January 2008.  The examiner must also address the October 2014 VA examination.  

A rationale should be provided for all findings and conclusions and should be set forth in a legible report.  If an opinion cannot be made without resorting to mere speculation, this must also be fully explained.

4.  The Veteran must be advised of the importance of reporting to the VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must indicate that it was sent to his last known address.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

5.  Then, readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




